PER CURIAM: *
After studying the briefs, hearing argument, and reviewing the record, we conclude that the district court correctly decided this case. Specifically, the appellant’s complaint fails to allege, first, any facts sufficient to show abandonment, see Adams v. Unione Mediterranea Di Sicurta, 220 F.3d 659, 671 (5th Cir.2000); second, it has failed to establish that it is a party to or third-party beneficiary of any maritime contract that would give it a maritime lien, see Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14, 31-32, 125 S.Ct. 385, 160 L.Ed.2d 283 (2004). The judgment of the district court is therefore
AFFIRMED.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.